Defendant-appellant, Dana Saltsman, is appealing his conviction and sentence by the Jefferson County Court, Area No. 1, Toronto, Ohio, of assault in violation of R.C. 2903.13, a misdemeanor of the first degree. Under R.C. 2929.21 the penalties for a misdemeanor of the first degree are imprisonment for not more than six months and a fine of not more than one thousand dollars. No imprisonment was imposed on defendant. Defendant was fined $100.
Defendant filed a written motion for the trial court "to immediately convey the transcript of this trial to an official court reporter of Jefferson County located in the Jefferson County Courthouse * * * so that a transcript of the entire trial might be made." By journal entry dated March 28, 1980 the trial court denied such motion.
Defendant's only assignment of error *Page 39 
is that County Court Judge Michael Blischak erred in refusing to grant his request to have the trial tapes transcribed for use on appeal.
App. R. 9(E) provides, in pertinent part, as follows:
"* * * If anything material to either party is omitted from the record by error * * * the court of appeals, on proper suggestion or of its own initiative, may direct that the omission * * * be corrected * * *."
We hold that the trial court was in error in denying defendant's motion to convey to the official court reporter of Jefferson County the court tapes that recorded the proceedings of the trial of defendant before such court. To hold otherwise would be to allow Judge Blischak's refusal to release such tapes for transcription to, in effect, nullify defendant's legal right to an appeal, because defendant would be unable to produce a transcript of the proceedings of his trial to support his assignments of error. Therefore, we sustain defendant's assignment of error.
The judgment of the trial court as to its refusal to release tapes of defendant's trial for transcription for appeal is reversed.
Pursuant to App. R. 9(E), Judge Michael Blischak is ordered to release the tapes that recorded the proceedings of subject trial of defendant before his court to a certified court reporter for transcription, at defendant's expense, for his appeal before this court.
Judgment accordingly.
DONOFRIO, P.J., and O'NEILL, J., concur. *Page 40